Exhibit 99.2 Board of Directors’ Report on the Company’s Business for the Period Ended September 30, 2014 Bezeq - The Israel Telecommunications Corporation Ltd. Board of Directors’ Report on the Company’s Business for the Nine and Three Months Ended September 30, 2014 Board of Directors’ Report on the Company’s Business for the Period Ended September 30, 2014 We hereby present the Board of Directors’ report on the state of affairs of “Bezeq” - The Israel Telecommunication Corporation Ltd. (“the Company”) and the consolidated Group companies (the Company and the consolidated companies, jointly - “the Group”), for the nine months ended September 30, 2014 (“the Period”) and the three months then ended (“the Quarter”). The Board of Directors’ report includes a condensed review of its subject-matter, and was prepared assuming the Board of Directors' report of December 31, 2013 is also available to the reader. In its financial statements, the Group reports on four main operating segments: 1. Domestic Fixed-Line Communications 2. Cellular Communications 3. International Communications, Internet and NEP Services 4. Multi-Channel Television (presented using the equity method) It is noted that the Company’s financial statements include an "Others" segment, which comprises mainly online content, commerce and classified advertisement services (through Walla, Walla Shops, Yad2 and other websites) and contracted call center services (through “Bezeq Online”). The “Others” segment is immaterial at the Group level. On May 20, 2014, the Company completed the sale of the entire share capital of Coral-Tell Ltd., which operates the 'Yad-2' website. 1-9.2014 1-9.2013 Increase (decrease) 7-9.2014 7-9.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Profit ) ) EBITDA (operating profit before depreciation and amortization) ) ) Results in the Period, as compared to the same period last year, were mainly affected by the sale of all holdings in the shares of Coral-Tell Ltd., and a provision for termination of employment by way of early retirement, as detailed in Note 10 to the financial statements. Results in the Quarter, as compared to the same quarter last year, were mainly affected by a decrease in the Group’s revenues, partially offset by lower operating expenses and by the Group’s share in the losses of investees. 1 Board of Directors’ Report on the Company’s Business for the Period Ended September 30, 2014 1. The Board of Directors’ explanations on the state of the Company’s affairs, the results of its operations, equity, cash flows, and additional matters Financial position Increase (decrease) NIS millions NIS millions NIS millions % Explanation Cash and current investments – The increase was seen across all Group segments, but mainly in Domestic Fixed-Line Communications operations. For more information, see Section 1.3 - Cash Flows, below. Current and non-current trade and other receivables ) ) This decrease was mainly attributable to a decrease in trade receivables in the Cellular Communications segment, as a result of a decrease in revenues from handsets sold in 36 installments, and a decrease in service revenues. Other current assets ) ) This decrease was attributable to a decrease in assets held for sale in the Domestic Fixed-Line Communications segment and a decrease in inventory in the Cellular Communications and the Domestic Fixed-Line Communications segments. Intangible assets ) ) The decrease was mainly attributable to the deconsolidation of Coral-Tell Ltd. (see Note 4.2 to the financial statements). Other Group segments also saw a decrease in this item. Other non-current assets 50 The increase was mainly attributable to growth in property, plant and equipment balances in the Domestic Fixed-Line Communications segment. Total assets Debt to financial institutions and debenture holders The increase was attributable to a debentures issue in the Domestic Fixed-Line Communications segment, by way of an expansion of existing debenture series. The increase was partially offset by repayment of loans and debentures, mainly in the Domestic Fixed-Line Communications and the Cellular Communications segments. Other liabilities The increase was attributable to the dividend payable balance of NIS 1,267 million on earnings from the first half of 2014. Total liabilities Total equity ) ) The decrease in equity was attributable to timing differences between the accrual of earnings in the Company, and their payment as dividends (see Note 7 to the financial statements). Equity comprises 12.2% of the balance sheet total, as compared to 13.9% of the balance sheet total on September 30, 2013. 2 Board of Directors’ Report on the Company’s Business for the Period Ended September 30, 2014 Results of operations Highlights 1-9.2014 1-9.2013 Increase (decrease) 7-9.2014 7-9.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Explanation Revenues ) The decrease was mainly attributable to lower service revenues in the Cellular Communications segment and fixed-line telephone revenues in the Domestic Fixed-Line Communications segment. Depreciation and amortization ) ) (2 ) ) The decrease was mainly attributable to the Cellular Communications segment. Labor costs ) The decrease was mainly attributable to the Domestic Fixed-Line Communications segment, and the Cellular Communications segment, mainly due to downsizing and a decrease in share-based payments. General and operating expenses ) The decrease was attributable to the Domestic Fixed-Line Communications and the Cellular Communications segments, as detailed below. Other operating income, net 96 - 25 6 19 - The increase in income in the Period was attributable to the sale of all of Walla!Communications Ltd.’s holdings in the shares of Coral-Tell Ltd., for a pre-tax profit of NIS 582 million. This increase was partially offset by recognition of expenses from the termination of employment by way of early retirement in the Domestic Fixed-Line Communications Segment.The increase in income in the Quarter was mainly attributable to capital gains in the Domestic Fixed-Line Communications segment. Operating profit ) ) Finance expenses, net 96 17 39 45 (6 ) ) The increase in net finance expenses in the Period was attributable to a decrease in net finance income from the Cellular Communications segment. Share in losses of investees ) ) 34 88 ) ) This decrease was attributable to a reduction in the losses posted by the Multichannel Television segment. Income tax 31 The increase in the Period was mainly attributable to an increase in the Group’s pre-tax profit.The increase in the Quarter was attributable to the Domestic Fixed-Line Communications segment. Profit for the period ) ) 3 Board of Directors’ Report on the Company’s Business for the Period Ended September 30, 2014 Operating segments A Revenue and operating profit data, presented by the Group’s operating segments. 1-9.2014 1-9.2013 7-9.2014 7-9.2013 NIS millions % of total revenues NIS millions % of total revenues NIS millions % of total revenues NIS millions % of total revenues Revenues by operating segment Domestic Fixed-Line Communications Cellular Communications International Communications, Internet and NEP Services Multi-Channel Television Other and offsets* ) Total 1-9.2014 1-9.2013 7-9.2014 7-9.2013 NIS millions % of segment revenues NIS millions % of segment revenues NIS millions % of segment revenues NIS millions % of segment revenues Operating profit by segment Domestic Fixed-Line Communications Cellular Communications International Communications, Internet and NEP Services 59 55 Multi-Channel Television 76 72 Other and offsets* ** - ) - ) - ) - Consolidated operating profit/ % of Group revenues (*) Offsets are mainly attributable to the Multi-Channel Television segment, an associate company. (**) Includes NIS 582 million in gains on the sale of Coral-Tell Ltd. shares. 4 Board of Directors’ Report on the Company’s Business for the Period Ended September 30, 2014 Operating segments B Domestic Fixed-Line Communications Segment 1-9.2014 1-9.2013 Increase (decrease) 7-9.2014 7-9.2013 Increase (decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Explanation Fixed-line telephony ) This decrease was mainly attributable to a decrease in ARPU, mainly due to the reduction in call termination rates to fixed-line networks starting December 1, 2013. Internet - infrastructure 67 21 The increase was mainly attributable to growth in the number of internet subscribers. The increase was partially offset by a decrease in revenues from home router sales following the transition from a sales-based to a rental-based model. Transmission, data communications and others 31 5 The increase was mainly attributable to transmission services. Total revenues ) Depreciation and amortization 9 4 Labor costs ) The decrease was mainly attributable to a reduction in the workforce and share-based payments, and partially offset by higher wages. General and operating expenses ) This decrease was mainly attributable to a reduction in call completion fees and a reduction in terminal equipment costs following a transition from selling home network routers, to rental. Other operating income, net 19 98 ) ) 25 8 17 - The decrease in net income in the Period was attributable to a NIS 133 million expense recognized on the termination of employment by way of early retirement (see Note 6 to the financial statements), and a decrease in profit from copper sales. This decrease in income was partially offset by an increase in capital gains on real estate property sales in the Period and Quarter. Operating profit ) ) 4 Finance expenses, net (3
